Citation Nr: 0408699	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical strain 
with degenerative joint disease and degenerative disc 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
recurrent back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1959 to 
March 1961 and from October 1961 to October 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) North Little Rock 
Arkansas Regional Office (RO), which found that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a 
recurrent back strain and denied service connection for 
cervical strain with degenerative joint disease and 
degenerative disc disease.

This case was previously before the Board and in November 
1997 and September 2000 it was remanded to the RO for further 
development.

A hearing was in July 1997 before a Veterans Law Judge 
sitting at the RO, who is no longer associated with the 
Board.  The veteran was advised of this by letter dated in 
June 2003 and of his right to have another hearing conducted 
by a Veterans Law Judge.  The veteran was advised if he did 
not respond to this letter in 30 days the Board would assume 
he did not want an additional hearing.  The veteran did not 
respond to this letter.  The case is, thus, ready for 
appellate review.  


FINDINGS OF FACT

1.  A cervical spine disorder is not related military service 
or to any incident in service.
 
2.  Service connection for recurrent back strain was denied 
by an RO rating action dated in April 1966.  The veteran did 
not perfect an appeal.

3.  The evidence received subsequent to the April 1966 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

4.  The veteran's current back disorders, diagnosed as back 
strain with degenerative joint disease and degenerative disc 
disease, are not of service origin.


CONCLUSION OF LAW

1.  Cervical strain with degenerative joint disease and 
degenerative disc disease was not incurred in or aggravated 
by service and arthritis of the cervical spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

3.  The additional evidence received since the April 1966 
rating decision is new and material and the requirements to 
reopen the veteran's claims of entitlement to service 
connection a back disorder have been met. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

4.  The veterans back disorders were not incurred in or 
aggravated by military service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001. These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
latter requirement to tell the claimant to provide any 
evidence however has been held to be ober dictum (a judicial 
comment unnecessary to the decision in the case and therefore 
not precedential).  See VAOPGCPREC 1-2004 (2004).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided copies 
of the rating decision noted above, a March 1997 statement of 
the case and supplemental statements of the case dated in 
February 2000, and July 2002.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of the Board's remands in November 1997 and 
September 2002, as well as a February 2003 letter from the 
RO, the veteran was informed of the information and evidence 
needed from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably service medical records, records 
used by the Social Security Administration in awarding the 
veteran benefits and a report of comprehensive VA examination 
provided to him in conjunction with his appeal.  There is no 
identified evidence that has not been accounted for and the 
veteran has been afforded the opportunity to testify in 
connection with his claim.  Furthermore the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the February 2003 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, The Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  
Although the veteran was notified by the RO in letters dated 
in October 2000 and September 2001 of the need to furnish 
specific information that had been identified by him and no 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Boar finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that in October 
1959 the veteran was seen at the dispensary with complaints 
of back pain for one day with no history of trauma.  The 
veteran was noted to have a slight upper respiratory 
infection.  Following a physical examination significant for 
tenderness and stiffness in the right shoulder muscle, right 
shoulder muscle sprain was diagnosed.  In March 1963, the 
veteran was seen for complaints of a sore back after bending 
over to pick up his trousers.  Low back strain was diagnosed 
and the veteran was prescribed conservative treatment to 
include medication.  In November 1963 the veteran was 
evaluated for generalized twitching movements of the head, 
which were noted to be quite pronounced.  His examiner could 
elicit no neurological deficit and it was opined that the 
veteran's condition was probably hysteria in origin.  On the 
veteran's September 1964 medical examination for service 
separation a clinical evaluation of the veteran's spine found 
no abnormalities.  

On the veteran's initial post service VA examination in 
January 1966, the veteran complained that his back hurts most 
of the time when he bends over or performs heavy work.  The 
veteran also related to his examiner that in the early part 
of 1964 he experienced back pain and was treated with bed 
rest and some time later taping of his back.  He further 
stated that since then he has recurrent attacks of lower back 
pain on lifting, straining, or bending.  On physical 
examination it was noted that the veteran's spine was 
normally aligned vertically with normal lumbar curve.  There 
was a full range of motion of the cervical spine in all 
planes.  Flexion forward was to 85 degrees.  Extension and 
lateral bending of the back were in normal range and not 
accompanied by muscle spasm.  An x-ray of the lumbar spine 
demonstrated a slight relative narrowing of the lumbosacral 
disc interspace but no other abnormality.  History of 
recurrent back strain was diagnosed. 

In April 1966 the RO denied service connection for a back 
disability.  At that time it was determined that the VA 
examination showed no evidence of limitation of motion and 
the x-ray was essentially negative.  The appellant was 
notified of that decision.  Following receipt of a notice of 
disagreement a statement of the case was furnished to the 
veteran.  He did not perfect an appeal.  Thus, the April 1966 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

When examined by VA in April 1971 for his service-connected 
skin disorder, the veteran was noted to complain of neck and 
back pains.

When examined by VA in November 1996 in connection with his 
current claim, the veteran reported sustaining injuries to 
the left leg in a motorcycle accident in 1980, a work jury to 
the right knee in 1992, and also complained of a pinched 
nerve in the right shoulder due to a neck condition.  The 
veteran said that he injured his neck in service but could 
not recall when this had specifically occurred.  He said that 
he started feeling pain between 1962 and 1963, which has 
since persisted.  He reported that x-rays made five or six 
years earlier had demonstrated advanced degenerative 
arthritis.  With respect to his back, the veteran stated that 
he had injured his low back sometime between 1962 and 1964 
stooping over to take off a pair of pants.  Following 
radiological and physical examination, significant for 
moderate bilateral lumbar paraspinal muscle spasm as well as 
muscle spasm and tenderness of the neck, chronic lumbosacral 
and cervical strain with degenerative disc and degenerative 
joint disease of both the cervical and lumbar spinal segments 
was diagnosed.

Received in July 1997, was a copy of a Traffic Accident 
Report dated in September 1980 referable to a 
motorcycle/automobile accident involving the veteran.  It is 
noted that the veteran sustained a compound fracture to the 
left femur as a result of this accident and was being treated 
for this injury at a private medical facility.  Also received 
in July 1997 was a summary prepared by this medical facility 
of the medical evaluation and treatment provided to the 
veteran as a result of his 1980 accident.  This summary in 
addition to reporting treatment referable to compound 
fracture of the left tibia and comminuted fracture of the 
proximal left femur also reported that the veteran was in 
February and July 1982 for neck pain as a result of C6-7 
radiculopathy, probably secondary to herniated nucleus 
pulpous.

A copy of a private orthopedic examination afforded the 
veteran in August 1989, was also received in July 1997.  This 
examination notes that in May 1989, while performing his 
usual and customary work activities, the veteran was bending 
over when he experienced acute pain to the left of the 
midline in the mid-thoracic spine.  The veteran reportedly 
was subsequently diagnosed by his private physician to have 
suffered strained back muscles or ligaments and was forced to 
be off work for approximately 1-2 weeks.  Medical history 
obtained from the veteran included his report that he has had 
difficulty with his low back over the years, possibly since 
service.  Following radiological and physical examination his 
examiner concluded as a diagnostic impression that the 
veteran appears to have sustained an acute non-specific 
musculo-ligamentous strain of the thoracolumbar or lower 
thoracic spine areas in association with his work-related 
injury in May 1989 from which he has recovered with no 
obvious residuals.  He added that presently the veteran is 
experiencing symptomatology related to the low back and left 
lower extremity, which appears to be secondary to long-
standing, pre-existing pathology at the lumbosacral level 
unrelated to his industrial accident in May 1989.  The 
physician indicated that the veteran had advanced 
degenerative disc disease unrelated to the industrial 
accident.

At his hearing before a Veterans Law Judge sitting at the RO 
in July 1997, the veteran described an automobile accident in 
service in December 1962 in which he was rear-ended by 
another vehicle.  He said that at the time he was not aware 
of sustaining any physical injury related to this event but 
that within two weeks to a month he began having problems 
with his back after bending over to remove his trousers as 
well as problems with his neck.  He said he was evaluated for 
his problems by a ship's doctor and told to return to 
quarters and take it easy.  He said that approximately 17 
months after service he failed an employment physical due to 
evidence of a back problem on both clinical and radiological 
evaluation.  The veteran testified that he sustained no 
injury to his back in the 1980 motorcycle accident.

The veteran's service administrative records were received 
from the National Personnel Records Center (NPRC) in December 
1997.

Clinical records, considered by the Social Security 
Administration in awarding the veteran disability benefits in 
April 1999, were received in November 1999.  These records 
include a report of a private examination for complaints of 
cervical radiculopathy provided to the veteran in June 1982. 
He reported that he awoke one morning in February 1982 with 
severe pain localized to the base of the neck.  Past history 
on this examination reportedly revealed nothing of 
significance although it was noted that the veteran had been 
involved in motorcycle accidents.  Following orthopedic and 
neurological examination, cervical radiculopathy, probably 
spondylotic in nature was diagnosed.  Also included in these 
records is a report of a private examination in September 
1993 in which the veteran stated that over the last 20 years 
he has had neck, shoulder and arm pain, which he attributed 
to an accident at work.  He said that this occurred when he 
fell 20 feet out of an aircraft and onto the top of a 
stepladder.  It was noted by his examiner that he apparently 
had some fractured ribs at the time, but no neck or back 
pain.  Following a physical examination, chronic neck, 
shoulder, and arm pain was diagnosed.

VA examined the veteran in January 2000 for the purpose of 
determining the nature and etiology of his back and neck 
disabilities.  The examiner noted that in connection with 
this examination, he had reviewed the veteran's claims file 
and the relevant history obtained from the veteran.  
Following radiological and physical examination, lumbosacral 
strain by record, degenerative disc disease of L5-S1, 
degenerative arthritis of vertebral bodies of L2-L3, and 
cervical strain by record with degenerative joint disease and 
degenerative disc disease were the diagnoses rendered.   The 
examiner stated that based on the contents of the veteran's 
claims file and the relevant history obtained, he was unable 
to establish that degenerative disc disease and degenerative 
joint disease of the lumbosacral spine arose or had its onset 
in service.  He further stated that he was unable to 
establish that the veteran's degenerative disc disease and 
degenerative joint disease of the cervical spine had its 
onset in service.  He noted the veteran's complaints in 
service, treatment and examinations rendered to the veteran 
while on active duty and his subsequent post service medical 
history and concluded his examination by reiterating his 
belief that that the pathological processes in the lumbar and 
cervical spine did not have their onset in service.

Analysis         

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Further, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  In 
addition, where a veteran served continuously for ninety (90) 
days or more during a period of war and arthritis becomes 
manifest to a degree of 10 percent disabling within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's statements and testimony are considered 
competent evidence when describing an injury or symptoms of a 
disability.  However, a layperson is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Service Connection for a Cervical Spine Disability

The service medical records reflect no diagnosis of a 
cervical spine disorder.  When seen at the dispensary in 
October 1959, his complaints included back pain.  However, 
right shoulder muscle sprain was diagnosed.  The remainder of 
the service medical records to include the separation 
examination showed no complaint or finding referable to the 
cervical spine.  During a VA examination of the skin in April 
1971 the veteran complained of neck pain.  However, an 
examination of the cervical spine was not conducted at that 
time.  The first post service clinical evidence of a cervical 
spine disorder was in February and July 1982 when the 
impression was C6-7 radiculopathy, probably secondary to 
herniated nucleus pulpous.  This is more than seventeen years 
after service.  Additionally, following the January 2000 VA 
examination, the examiner stated that it was his belief that 
that the pathological processes in the cervical spine did not 
have their onset in service.  There is no medical evidence of 
record which contradicts this opinion.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cervical strain with degenerative 
joint disease and degenerative disc disease.  The benefit of 
the doubt doctrine, therefore, is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

New and Material 

As previously stated, the April 1986 rating decision which 
denied service connection for a recurrent back strain is 
final.  38 U.S.C.A. § 7105.  However, the veteran may reopen 
his claims by submitting new and material evidence. 38 
U.S.C.A. § 5108 (West 2002).

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In this regard, the evidence received since the April 1966 
decision includes VA and private medical records which show 
for the first time following service the presence of a 
chronic low back disability.  Accordingly, the Board finds 
that this evidence is new and material.  As such, the claim 
is reopened and the current decision is based on a de novo 
review of the record.  

The service medical records show that in October 1959 he was 
seen for back pain diagnosed as a shoulder strain and was 
treated for low back strain in March 1963.  However, the 
separation examination showed no abnormality.  During the 
January 1966 VA examination the veteran reported back pain on 
bending over and during heavy labor.  An x-ray of the lumbar 
spine demonstrated a slight relative narrowing of the 
lumbosacral disc interspace but no other abnormality.  Also, 
the diagnosis at the time was a history of recurrent back 
strain.  He complained of back pain during a VA skin 
examination in April 1971.  However, an examination was not 
performed.  

The first post service diagnosis of a low back disorder was 
following a May 1989 industrial injury when the veteran 
reportedly suffered a musculo-ligamentous strain of the 
thoracolumbar or lower thoracic spine areas.  This is many 
years after service.  The veteran's private physician in 
August 1989 indicated that the veteran had advance 
degenerative disc disease which was long-standing and 
unrelated to the May 1989 injury.  However, the physician did 
not relate the low back disorder to the veteran's period of 
service.

Additionally, the VA examiner in January 2000 concluded that 
the pathological processes in the lumbar spine did not have 
their onset in service.  The Board places more probative 
value on this opinion than the August 1989 private opinion in 
that the VA examiner's conclusion was based on a review of 
all the evidence in the claims folder and specifically 
indicated that it was not related to service.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for a back disorder is denied.


ORDER

Service connection for a cervical strain with degenerative 
joint disease and degenerative disc disease is denied.

Service connection for a back strain with degenerative joint 
disease and degenerative disc disease is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



